DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8, and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hunsinger et al. (US 5,440,155) and Hunsinger et al. (US 4,633,285; incorporated by reference col. 3, ln 20).
1. Hunsinger et al. (‘285) shows a device wafer with functional device structures, comprising a carrier wafer comprising a semiconductor substrate (SU)(20) a piezoelectric layer (PL)(40) arranged on the carrier wafer a structured metallization on top of the piezoelectric layer (metallizations shown on layer 40); and functional device structures (DS) of a first and a second type realized by the structured metallization (50, 55, 56, 61, 71 et al.); wherein either the semiconductor substrate (SU) is entirely doped and thus low-ohmic or the carrier wafer comprises at least a doped zone (doped substrate 20 - col. 3, lns 15, 44 et al.).
4. The wafer of claim 3, comprising a first and a second surface region within the carrier wafer, wherein first and second surface region are facing respective device structures (DS) of the first and second type 
8. The wafer of claim 1, wherein the functional device structures (DS) of first and second type comprise at least one acoustic track (AT) of a SAW device each (first and second SAW devices 12, 14 shown by ‘155).
11. An electric device, comprising: a carrier wafer comprising a semiconductor substrate (SU) a piezoelectric layer (PL) arranged on the carrier wafer a structured metallization on top of the piezoelectric layer; and functional device structures (DS) of a first and a second type realized by the structured metallization; wherein either the semiconductor substrate (SU) is entirely doped and thus low-ohmic or the carrier wafer comprises at least a doped zone (discussed in the reasons for rejection of claim 1 above).

Allowable Subject Matter
Claims 2, 3, 5-7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772. The examiner can normally be reached M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843